This appeal must be dismissed for want of prosecution; no brief having been filed for appellant in this court, and no excuse having been offered for his failure to file a brief in the court below at least twenty days before the day set for the submission of the case, as will be seen from the following statement: The transcript was filed November 28, 1903, and an order was made March 12, 1904, setting down the appeal for submission on April 2, 1904. Not until March 21, 1904, which was less than twenty days before submission day, and even after a motion to dismiss the appeal had been made, did appellant file any brief in the District Court. In his application for leave to file brief in this court notwithstanding his failure to file brief in the District Court within the prescribed time, no excuse whatever was offered for the delay.
The case comes clearly within the ruling made by the Court of Civil Appeals for the Third District in Harris v. Bryson, 31 Texas Civ. App. 514[31 Tex. Civ. App. 514], in which writ of error was denied. The application for leave to file brief is therefore overruled, and the motion to dismiss appeal is sustained.
Dismissed. *Page 437